—Lahtinen, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered June 8, 2000, which granted petitioner’s applications, in two proceedings pursuant to Family Court Act article 10, to extend placement of respondent’s children with petitioner.
Respondent is the mother of Trebor (born in 1992) and Tahran (born in 1994) who were adjudicated neglected children by dispositional order entered in November 1999 and placed in the custody of petitioner. That determination was affirmed by this Court (279 AD2d 735). Respondent now appeals from Family Court’s order which granted petitioner’s applications after a permanency hearing, held pursuant to Family Court Act § 1055 (b) (ii), extending the placement of the children until December 23, 2000.
The order appealed from has now expired, which renders respondent’s challenge to this issue moot (see, Matter of Genasia C., 267 AD2d 893, 894; Matter of Mikayla U., 266 AD2d 747, 748), particularly where, as here, a subsequent order extending placement was entered in December 2000, from which no appeal was taken (see, Matter of Jerry XX., 243 AD2d 988, 989). Respondent has not addressed the issue of mootness and our review of the record and the parties’ briefs and appendices does not reveal any exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
Additionally, we note that by order entered April 5, 2001, Family Court determined that respondent was unable to *831provide proper and adequate care for the children by reason of her mental illness, and permanently terminated her parental rights pursuant to Social Services Law § 384-b.* Consequently, any action taken by this Court with regard to the order challenged on this appeal would have no practical effect (see, Matter of Keith C., 226 AD2d 369, 370, lv denied 88 NY2d 807). Respondent’s appeal must therefore be dismissed.
Cardona, P. J., Mercure, Crew III and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 Respondent has appealed from Family Court’s order terminating her parental rights.